289 So. 2d 431 (1974)
William OATMAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-776.
District Court of Appeal of Florida, Third District.
January 22, 1974.
*432 Phillip A. Hubbart, Public Defender, and Mark King Leban, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Joel D. Rosenblatt, Asst. Atty. Gen., for appellee.
Before PEARSON, CARROLL and HENDRY, JJ.
PER CURIAM.
On this appeal, the defendant, who was found guilty of the possession of heroin and possession of drug paraphernalia, urges that the court erred in failing to discharge him pursuant to Rule 3.191, CrPR, 33 F.S.A., the speedy trial rule. Appellant admits that the record shows his motion for continuance was made prior to the expiration of the time limit. He relies, however, upon the proposition that the continuance was necessary because the State had failed to comply with the rules requiring discovery.
We need not discuss whether a defendant is entitled to discharge under such circumstances because the record does not support appellant's position that his motion for continuance was made necessary by the State's action. Appellant moved for an order of the court requiring certain discovery. No such order was ever entered. Appellant made no attempt to secure such an order nor did he call to the court's attention the fact that such an order was necessary to his defense. Actually, it appears that there was no need for such discovery inasmuch as the only witnesses testifying against the appellant were police officers and an investigator who participated in the apprehension of the appellant.
Affirmed.